DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 19 August 2022 is hereby acknowledged. Claims 16-31 are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Some of the rejections set forth in the office action dated 19 May 2022 are maintained, and are set forth below for convenience. For this reason, the present action is properly made final.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 10 September 2019 is acknowledged. Claims 16-31 as amended are pending.

Claim Rejections - 35 USC § 112
Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05 (q). Claim 16 recites a use of a thermosetting polymeric powder composition in a 3D dry printing process. However, the claims do not specify what steps using the thermosetting polymeric powder composition in the process. 

Claims 16 and 30 recite specific curing degrees expressed in percentages. However, it is unclear what the degree is comparing the curing state to, as the specification provides multiple measurements of curing degree, relating to measurement of glass transition temperature and to measurement of heat output. A person of ordinary skill in the art would not be adequately apprised as to whether a cured product met the requisite degree of curing, because it is presents multiple possibilities of how this is determined.

Response to Arguments
Applicant's arguments filed 19 August 2022 have been fully considered but they are not persuasive. In particular, claim 1 does not actually recite how the powder is used in the 3D printing process. For example, an action stating that the powder is sprayed on a substrate, or some other action explaining how the powder is employed in a 3D printing process. As they stand currently, it is not shown that the powder is even forming the object. 
As to applicant’s arguments regarding the curing rate, applicant’s arguments would be more persuasive if the different methods were actually recited, in the alternative or exclusively. As it stands, the claim is not clear because the specification states different methods of measurement, which may provide varying results. As such, a person of ordinary skill in the art would not be sure whether the curing percentage obtained in a measurement meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764